Citation Nr: 1720545	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-32 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 10 percent for cervical diskectomy prior to February 13, 2012, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1985 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In the November 2011 rating decision, the RO denied a rating in excess of 10 percent for the neck claim.  Thereafter, the Veteran's representative filed a December 2011 notice of disagreement (NOD).  In the October 2012 rating decision, the RO then increased the neck rating to 20 percent, effective February 13, 2012.  However, the increased rating matter remains in appellate status as the maximum rating has not been assigned for the entire period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the prior July 2011 Board decision referred the issues of increased evaluations for the service-connected neck and stomach disabilities back to the RO for appropriate action.  Thereafter, the Veteran submitted an October 2011 statement which indicated that he had not requested increased ratings for his neck and stomach claims.  However, as noted, following the November 2011 rating decision, the Veteran's representative submitted the December 2011 NOD with regard to both claims.

Subsequently, an October 2012 statement of the case (SOC) was submitted denying increased ratings for both claims, followed by a November 2012 substantive appeal (Form 9).  However, in the November 2012 Form 9, the Veteran indicated that he was only appealing the issues listed in the form.  The Form 9 included a statement which indicated that his neck pain had worsened and was constant.  He also noted he was waiting for a retroactive award for his service-connected right foot disabilities.  The Board notes the issues of increased ratings for the two right foot disabilities are not presently before the Board.  Therefore, the Board finds the file does not contain a timely Form 9 for the diverticulitis, or stomach disability, increased rating claim.  Thus, that issue is not on appeal before the Board presently.

Additional evidence has been received since the July 2016 supplemental statement of the case (SSOC), including an August 2016 statement from the Veteran.  Given that the issue is being remanded for further development, the Veteran has suffered no prejudice in the Board's consideration of this newly received evidence for the limited purpose of issuing a comprehensive and thorough remand.  See 38 C.F.R. § 20.1304 (c) (2016).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

A brief review of the procedural history of the Veteran's neck claim is instructive.  Initially, the claim was granted in a May 2005 rating decision and the Veteran was awarded a 10 percent rating.  The decision was not appealed.  Thereafter, the Veteran submitted a statement received August 20, 2009 in which he addressed his neck problems.  The RO interpreted this statement as a claim for an increased neck rating.  The November 2011 rating decision denied an increased rating and was followed by a December 2011 NOD.  Thereafter, an October 2012 rating decision increased the Veteran's neck rating to 20 percent, effective February 13, 2012.  Subsequently, an October 2012 SOC was issued and a November 2012 Form 9 was then submitted by the Veteran.

The Veteran was afforded a February 2012 VA examination in which he was diagnosed with cervical strain, prior fusion surgery at C5-C6 and cervical spine degenerative disc disease (DDD).  The Veteran reported flare-ups, including the inability to stand for long periods of time without pain, occasional spasms and pain with incapacitation.  Range of motion testing revealed forward flexion to 30 degrees with painful motion beginning at 25 degrees.  Extension ended at 15 degrees with painful motion at 10 degrees.  Functional impairment included less movement than normal, weakened movement, excess fatigability and pain on movement.  The examiner noted no neurologic abnormalities or intervertebral disc syndrome.

The Veteran was also afforded a February 2015 VA examination in which flare-ups were noted.  Range of motion testing revealed forward flexion to 40 degrees with no objective evidence of painful motion.  Extension was also to 40 degrees with no objective evidence of painful motion.  Functional impairment included less movement than normal and no radiculopathy, other neurologic abnormalities or intervertebral disc syndrome was indicated.  The examiner further noted there were no contributing factors of weakness, fatigability, incoordination or pain during the flare-ups or repeated use over time that could additionally limit the functional ability of his cervical spine.

The Board notes an August 2016 statement was submitted from the Veteran.  He indicated that the physicians did not inquire into whether he was suffering from pain during the VA examinations and when moving his neck from side to side.  He indicated that he felt the February 2015 VA examination was inadequate.

The Board finds that although the Veteran was afforded several VA examinations, including most recently in February 2015, a remand is required for a new VA examination to fully evaluate the severity of his service-connected neck disability.  The United States Court of Appeals for Veterans Claims (Court) found that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, with the range of the undamaged joint (if applicable).  See Correia v. McDonald, 28 Vet. App. 158 (2016).  This standard was not fully satisfied in the VA examinations and, therefore, the Board finds that an additional VA examination is warranted.

In light of the remand, the RO should attempt to obtain any additional private treatment records identified by the Veteran.  Further, updated VA treatment records must also be obtained.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may provide releases for VA to obtain any outstanding private treatment records, or that, in the alternative, the Veteran may submit any such outstanding records directly to VA himself.

2. Obtain the Veteran's VA treatment records from March 2016.

3. After completion of the above, schedule the Veteran for an appropriate VA spine examination to determine the current severity of his service-connected neck disability.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include after repetition over time and, during flare-ups, and any effect pain has on range of motion.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.  Please review and discuss the prior VA examination reports and any potential worsening of the neck condition.

The Veteran's neck should also be tested for pain on active and passive motion, and in both weight-bearing and non-weight-bearing circumstances, with the findings recorded in detail.

The examiner should indicate whether intervertebral disc syndrome is present, and if any neurologic symptoms are present, including radiculopathy.

The examination report should include a complete rationale for all opinions expressed.  The lay evidence of record should also be adequately discussed, including the Veteran's contentions of worsening and constant neck pain, found in the November 2012 substantive appeal.

4. Thereafter, readjudicate the appeal.  If the benefit sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b).


